Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on February 8, 2021 has been received and approved.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SHINODA et al. (U.S. Patent No. 4,839,860).  SHINODA et al. discloses a semiconductor memory having a plurality of memory arrays coupled to a sense amplifier, respective column switches and respective row decoders, a multiplexor coupled to an output buffer.  SHINODA et al. fails to show or suggest the limitations of a second memory array configured to store complement data that is complementary to the main data; and a read circuit, comprising a second sense amplifier configured to provide a second sensing signal according to the reference signal and second data of the complement data corresponding to the first address signal; and an output buffer configured to provide one of the first sensing signal and the second sensing signal as an output according to a control signal (claims 1-7); or a second sensing signal according to the reference signal and a second signal; a twist circuit configured to selectively provide one of first data of the main data corresponding to a first address signal and second data of the complement data corresponding to the first address signal as the first signal and selectively provide the other as the second signal according to a first control signal (claims 8-14); or obtaining first data from the first memory array and second data from the second memory array according an address signal; exchanging the first data and the second data in response to a random signal; and claims 15-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827